


110 HRES 1452 IH: Establishing the Select Committee on

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1452
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Garrett of New
			 Jersey (for himself and Ms.
			 Kaptur) submitted the following resolution; which was referred to
			 the Committee on
			 Rules
		
		RESOLUTION
		Establishing the Select Committee on
		  Financial Bailouts.
	
	
		Whereas for the first time since the Great Depression, the
			 Board of Governors of the Federal Reserve System voted to open the Discount
			 Window to investment banks;
		Whereas the Board of Governors of the Federal Reserve
			 System guaranteed $29,000,000,000 of security liabilities of investment bank
			 Bear Stearns;
		Whereas on July 30, 2008, the Housing and Economic
			 Recovery Act of 2008 was signed into law and gave the Federal Government the
			 authority to take over the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation;
		Whereas Treasury Secretary Henry Paulson testified before
			 the Senate Banking Committee: If you’ve got a squirt gun in your pocket,
			 you may have to take it out. If you’ve got a bazooka, and people know you’ve
			 got it, you may not have to take it out.;
		Whereas on September 6, 2008, Secretary Paulson announced
			 that the Secretary would use the new powers under the Housing and Economic
			 Recovery Act of 2008 to purchase up to $100,000,000,000 of preferred stock in
			 each Government-sponsored enterprise as needed to ensure that each
			 Government-sponsored enterprise maintains a positive net worth;
		Whereas on September 7, 2008, Federal Housing Finance
			 Agency Director, James Lockhart, established a conservatorship for the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation
			 putting the Government in control of the companies;
		Whereas on September 18, 2008, the Washington Post
			 reported Fannie Mae, and to a lesser extent Freddie Mac, became enmeshed
			 in the fabric of political Washington. They were places former government
			 officials went to get wealthy—and to wait for new federal appointments. At
			 Fannie Mae, chief executives had clauses written into their contracts spelling
			 out the severance benefits they would receive if they left for a government
			 post. The companies also donated generously to the campaigns of favored
			 politicians. The companies' political action committees and employees have
			 donated $4.8 million to members of Congress since 1989, according to the Center
			 for Responsive Politics.;
		Whereas the Board of Governors of the Federal Reserve
			 System announced on Sunday, September 14, 2008, that it expanded the criteria
			 of eligible collateral to be pledged at the Primary Dealer Credit Facility to
			 securities below investment grade;
		Whereas on September 17, 2008, Bloomberg News reported
			 that Allianz SE, Europe’s largest insurer, made an offer to invest in American
			 International Group Inc. that was rejected by the United States insurer 2 days
			 before it accepted a Government takeover;
		Whereas on September 16, 2008, the Board of Governors of
			 the Federal Reserve System authorized the Federal Reserve Bank of New York to
			 lend up to $85,000,000,000 to the American International Group (AIG);
			 and
		Whereas on September 17, 2008, the Secretary of the
			 Treasury announced the Treasury was going to lend money to the Board of
			 Governors of the Federal Reserve System to help it meet its obligations: Now,
			 therefore, be it
		
	
		1.Select committee on financial
			 bailouts
			(a)In
			 generalThere is hereby
			 established the Select Committee on Financial Bailouts (hereinafter in this
			 resolution referred to as the select committee) to investigate
			 the extraordinary actions taken by the Board of Governors of the Federal
			 Reserve System and the Secretary of the Treasury in 2008.
			(b)MembershipThe
			 select committee shall be comprised of 10 members appointed by the Speaker, of
			 whom 5 shall be appointed on the recommendation of the minority leader, as
			 follows: one member of the majority party and one member of the minority party
			 from the Committees on Financial Services, Ways and Means, Energy and Commerce,
			 and Oversight and Government Reform, and one member of each party from the
			 leadership of the House of Representatives.
			(c)DutiesThe
			 select committee shall—
				(1)investigate the
			 actions taken by the Board of Governors of the Federal Reserve System with the
			 support of the Secretary of the Treasury related to the March 16, 2008, sale of
			 The Bear Stearns Companies Inc., to JPMorgan Chase & Company;
				(2)investigate the actions taken by the
			 Secretary of the Treasury, with support from the Board of Governors of the
			 Federal Reserve System on September 7, 2008, to place the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation, both
			 Government-sponsored enterprises, into conservatorship;
				(3)investigate the
			 actions taken by the Secretary of the Treasury and the Board of Governors of
			 the Federal Reserve System related to the purchase of Merrill Lynch & Co.,
			 Inc. by the Bank of America Corporation on September 15, 2008;
				(4)investigate the actions taken by the
			 Secretary of the Treasury and the Board of Governors of the Federal Reserve
			 System related to the bankruptcy filing by Lehman Brothers Holdings Inc. on
			 September 15, 2008;
				(5)investigate the
			 actions taken by the Board of Governors of the Federal Reserve System, with the
			 support of the Secretary of the Treasury, related to the authorization of an
			 emergency loan to the American International Group on September 16,
			 2008;
				(6)investigate the oversight role of the Board
			 of Directors of the Federal National Mortgage Association and of the Federal
			 Home Loan Mortgage Corporation and their efforts to protect the interests of
			 taxpayers and the appropriateness of their compensation; and
				(7)investigate the
			 role that political influence may have had on the oversight of the financial
			 markets by both the Congress and the Federal regulatory agencies.
				(d)ProcedureClauses
			 1, 2 (including paragraph (m) granting subpoena authority), 4, and 5 of rule XI
			 of the Rules of the House of Representatives shall apply to the select
			 committee.
			2.ReportThe select committee shall submit to the
			 House, no later than December 31, 2008, a report—
			(1)detailing the
			 extraordinary actions taken by the Secretary of the Treasury and the Board of
			 Governors of the Federal Reserve System in 2008;
			(2)outlining the role that political
			 activities and influence had in affecting the market conditions that led to the
			 extraordinary actions taken by the Secretary of the Treasury and the Board of
			 Governors of the Federal Reserve System; and
			(3)recommending congressional action that
			 would prevent the need for the Secretary of the Treasury and the Board of
			 Governors of the Federal Reserve System to intervene in the capital markets in
			 the future.
			
